Exhibit 10.8

 

SECOND LIEN PLEDGE AGREEMENT

 

THIS SECOND LIEN PLEDGE AGREEMENT, dated as of May 27, 2008 (as restated,
amended, modified or supplemented from time to time, the “Agreement”), is given
by EACH OF THE UNDERSIGNED PARTIES LISTED ON THE SIGNATURE PAGES HERETO AND EACH
OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY
JOINDER, ASSUMPTION OR OTHERWISE (each a “Pledgor” and collectively the
“Pledgors”), as a Pledgor of the equity interests in the Companies (as defined
herein), as more fully set forth herein, to DEUTSCHE BANK NATIONAL TRUST
COMPANY, in its capacity as collateral agent, for the benefit of itself, the
Trustee (as defined below) and the Noteholders (as defined below) (the “Secured
Party”).

 

WHEREAS, pursuant to the Seventh Amended and Restated Credit Agreement by and
among K. Hovnanian Enterprises, Inc., a California corporation (the “Issuer”),
Hovnanian Enterprises, Inc., a Delaware corporation (“HOV”), the Lenders now or
hereafter party thereto (the “Lenders”), and PNC Bank National Association, as
administrative agent (the “Administrative Agent”), dated as of March 7, 2008, as
amended by Amendment No. 1 to Seventh Amended and Restated Credit Agreement,
dated as of May 16, 2008, (together with all amendments, restatements,
modifications, extensions, supplements, renewals, refinancings and the like
thereto, the “Credit Agreement”), the Lenders have provided certain loans and
other financial accommodations to the Issuer;

 

WHEREAS, pursuant to and in consideration of the Credit Agreement and the
Guaranty (as defined in the Credit Agreement), all of the issued and outstanding
capital stock, shares, securities, member interests, partnership interests,
ownership interests and other investment property of each of the Companies were
pledged by each of the Pledgors to the Administrative Agent pursuant to the
Pledge Agreement, dated as of March 7, 2008 (the “First Lien Pledge Agreement”);

 

WHEREAS, the Issuer, HOV and each of the other Guarantors (as defined in the
Secured Note Indenture) have entered into the Indenture, dated as of May 27,
2008 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Secured Note Indenture”) with the Deutsche Bank National
Trust Company as trustee (in such capacity, the “Trustee”), pursuant to which
the Issuer issued 111/2% Senior Secured Notes due 2013 (collectively, the
“Secured Notes”);

 

WHEREAS, in connection with the Secured Note Indenture, the Pledgors are
required to execute and deliver this Agreement to secure their obligations with
respect to the Secured Note Indenture and the Secured Notes;

 

WHEREAS, the Issuer, HOV, certain subsidiaries of HOV party thereto, PNC Bank,
National Association, as Senior Credit Agent, the Trustee and Wilmington Trust
Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement, dated as of May 27, 2008 (as amended, supplemented, amended or
restated or otherwise modified from time to time, the “Intercreditor
Agreement”); and

 

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

--------------------------------------------------------------------------------


 


1.                                      DEFINED TERMS.


 


(A)                                 EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE
MEANINGS ASSIGNED TO THEM IN THE SECURED NOTE INDENTURE OR, IF NOT DEFINED
HEREIN OR THEREIN, IN THE INTERCREDITOR AGREEMENT. WHERE APPLICABLE AND EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, TERMS USED HEREIN (WHETHER OR NOT
CAPITALIZED) THAT ARE DEFINED IN ARTICLE 8 OR ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE AS ENACTED IN THE STATE OF NEW YORK, AS AMENDED FROM TIME TO
TIME (THE “CODE”), AND ARE NOT OTHERWISE DEFINED HEREIN, IN THE SECURED NOTE
INDENTURE OR IN THE INTERCREDITOR AGREEMENT SHALL HAVE THE SAME MEANINGS HEREIN
AS SET FORTH THEREIN.


 


(B)                                “COMPANY” SHALL MEAN INDIVIDUALLY EACH
RESTRICTED SUBSIDIARY AND “COMPANIES” SHALL MEAN COLLECTIVELY, ALL RESTRICTED
SUBSIDIARIES.


 


(C)                                 “LAW” SHALL MEAN ANY LAW (INCLUDING COMMON
LAW), CONSTITUTION, STATUTE, TREATY, REGULATION, RULE, ORDINANCE, OPINION,
RELEASE, RULING, ORDER, INJUNCTION, WRIT, DECREE, BOND, JUDGMENT, AUTHORIZATION
OR APPROVAL, LIEN OR AWARD OF OR SETTLEMENT AGREEMENT WITH ANY OFFICIAL BODY.


 


(D)                                “NOTEHOLDER” MEANS “HOLDER” OR “HOLDER OF
NOTES” AS DEFINED IN THE SECURED NOTE INDENTURE.


 


(E)                                 “NOTEHOLDER COLLATERAL DOCUMENT” MEANS ANY
AGREEMENT, DOCUMENT OR INSTRUMENT PURSUANT TO WHICH A LIEN IS GRANTED BY THE
ISSUER OR ANY GUARANTOR TO SECURE ANY SECURED OBLIGATIONS OR UNDER WHICH RIGHTS
OR REMEDIES WITH RESPECT TO ANY SUCH LIENS ARE GOVERNED, AS THE SAME MAY BE
AMENDED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


(F)                                   “NOTEHOLDER DOCUMENT” MEANS COLLECTIVELY
(A) THE SECURED NOTE INDENTURE, THE SECURED NOTES AND THE NOTEHOLDER COLLATERAL
DOCUMENTS AND (B) ANY OTHER RELATED DOCUMENT OR INSTRUMENT EXECUTED AND
DELIVERED PURSUANT TO ANY NOTEHOLDER DOCUMENT DESCRIBED IN CLAUSE (A) ABOVE
EVIDENCING OR GOVERNING ANY SECURED OBLIGATIONS AS THE SAME MAY BE AMENDED,
RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


(G)                                “OFFICIAL BODY” SHALL MEAN ANY NATIONAL,
FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL OR POLITICAL SUBDIVISION OR ANY
AGENCY, AUTHORITY, BOARD, BUREAU, CENTRAL BANK, COMMISSION, DEPARTMENT OR
INSTRUMENTALITY OF EITHER, OR ANY COURT, TRIBUNAL, GRAND JURY OR ARBITRATOR, IN
EACH CASE WHETHER FOREIGN OR DOMESTIC.


 


(H)                                “PERFECTION AGENT” SHALL MEAN (I) PRIOR TO
THE DISCHARGE OF SENIOR LENDER CLAIMS, THE ADMINISTRATIVE AGENT (INCLUDING, WITH
RESPECT TO ANY COLLATERAL DELIVERED TO OR HELD BY THE PERFECTION AGENT
HEREUNDER, IN ITS CAPACITY AS BAILEE FOR THE TRUSTEE, THE SECURED PARTY AND THE
NOTEHOLDERS UNDER SECTION 5.5 OF THE INTERCREDITOR AGREEMENT) AND
(II) THEREAFTER, THE SECURED PARTY.


 


(I)                                    “PERMITTED ENCUMBRANCE” HAS THE MEANING
SET FORTH IN SECTION 4(B).


 


(J)                                    “PLEDGED COLLATERAL” SHALL MEAN AND
INCLUDE THE FOLLOWING WITH RESPECT TO EACH COMPANY:  (I) THE CAPITAL STOCK,
SHARES, SECURITIES, INVESTMENT PROPERTY, MEMBER INTERESTS, PARTNERSHIP
INTERESTS, WARRANTS, OPTIONS, PUT RIGHTS, CALL RIGHTS, SIMILAR RIGHTS, AND ALL
OTHER OWNERSHIP OR PARTICIPATION INTERESTS, IN ANY COMPANY OWNED OR HELD BY ANY
PLEDGOR AT ANY TIME INCLUDING THOSE IN ANY COMPANY HEREAFTER FORMED OR ACQUIRED,
AND (II) ALL RIGHTS AND PRIVILEGES PERTAINING THERETO, INCLUDING WITHOUT
LIMITATION, ALL PRESENT AND FUTURE SECURITIES, SHARES, CAPITAL STOCK, INVESTMENT
PROPERTY, DIVIDENDS, DISTRIBUTIONS AND OTHER OWNERSHIP INTERESTS RECEIVABLE IN
RESPECT OF OR IN EXCHANGE FOR ANY OF THE FOREGOING, ALL PRESENT AND FUTURE
RIGHTS TO SUBSCRIBE FOR SECURITIES, SHARES, CAPITAL STOCK, INVESTMENT PROPERTY
OR OTHER OWNERSHIP INTERESTS INCIDENT TO OR ARISING FROM OWNERSHIP OF ANY OF THE
FOREGOING, ALL PRESENT AND FUTURE CASH, INTEREST, STOCK OR

 

2

--------------------------------------------------------------------------------


 


OTHER DIVIDENDS OR DISTRIBUTIONS PAID OR PAYABLE ON ANY OF THE FOREGOING, AND
ALL PRESENT AND FUTURE BOOKS AND RECORDS (WHETHER PAPER, ELECTRONIC OR ANY OTHER
MEDIUM) PERTAINING TO ANY OF THE FOREGOING, INCLUDING, WITHOUT LIMITATION, ALL
STOCK RECORD AND TRANSFER BOOKS AND (III) WHATEVER IS RECEIVED WHEN ANY OF THE
FOREGOING IS SOLD, EXCHANGED, REPLACED OR OTHERWISE DISPOSED OF, INCLUDING ALL
PROCEEDS, AS SUCH TERM IS DEFINED IN THE CODE, THEREOF. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THAT RULE 3-16 OF REGULATION S-X UNDER THE SECURITIES
ACT REQUIRES (OR IS REPLACED WITH ANOTHER RULE OR REGULATION, OR ANY OTHER LAW,
RULE OR REGULATION IS ADOPTED, WHICH WOULD REQUIRE) THE FILING WITH THE SEC OF
SEPARATE FINANCIAL STATEMENTS OF ANY GUARANTOR THAT ARE NOT OTHERWISE REQUIRED
TO BE FILED, THEN THE CAPITAL STOCK OR OTHER SECURITIES OF SUCH GUARANTOR SHALL
AUTOMATICALLY BE DEEMED RELEASED AND NOT TO BE AND NOT TO HAVE BEEN PART OF THE
PLEDGED COLLATERAL BUT ONLY TO THE EXTENT NECESSARY TO NOT BE SUBJECT TO SUCH
REQUIREMENT. IN SUCH EVENT, THIS AGREEMENT MAY BE AMENDED OR MODIFIED, WITHOUT
THE CONSENT OF ANY NOTEHOLDER, TO THE EXTENT NECESSARY TO EVIDENCE THE RELEASE
OF THE LIEN CREATED HEREBY ON THE SHARES OF CAPITAL STOCK OR OTHER SECURITIES
THAT ARE SO DEEMED TO NO LONGER CONSTITUTE PART OF THE PLEDGED COLLATERAL.


 


(K)                                 “SECURED OBLIGATIONS” SHALL MEAN AND INCLUDE
ALL NOW EXISTING AND HEREAFTER ARISING SECOND PRIORITY LIEN OBLIGATIONS OF THE
ISSUER AND EACH AND EVERY OTHER PLEDGOR AND GUARANTOR, TOGETHER WITH ANY
EXTENSIONS, RENEWALS, REPLACEMENTS OR REFUNDINGS THEREOF.


 


(L)                                    “SECURITY AGREEMENT” SHALL MEAN THE
SECOND LIEN SECURITY AGREEMENT DATED AS OF THE DATE HEREOF AMONG THE ISSUER, HOV
AND CERTAIN OF THEIR RESPECTIVE SUBSIDIARIES AND THE SECURED PARTY, AS AMENDED,
SUPPLEMENTED, AMENDED AND RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME.


 


(M)                              “SENIOR LENDER CLAIMS” HAS THE MEANING SET
FORTH IN THE INTERCREDITOR AGREEMENT.


 


2.                                      GRANT OF SECURITY INTERESTS.


 


(A)                                 TO SECURE ON A SECOND PRIORITY PERFECTED
BASIS THE PAYMENT AND PERFORMANCE OF ALL SECURED OBLIGATIONS, IN FULL, EACH
PLEDGOR HEREBY GRANTS TO THE SECURED PARTY A CONTINUING SECOND PRIORITY SECURITY
INTEREST UNDER THE CODE IN AND HEREBY PLEDGES TO SECURED PARTY, IN EACH CASE FOR
ITS BENEFIT AND THE BENEFIT OF THE TRUSTEE AND EACH NOTEHOLDER AND THEIR
RESPECTIVE AFFILIATES, ALL OF SUCH PLEDGOR’S NOW EXISTING AND HEREAFTER ACQUIRED
OR ARISING RIGHT, TITLE AND INTEREST IN, TO, AND UNDER THE PLEDGED COLLATERAL,
WHETHER NOW OR HEREAFTER EXISTING AND WHEREVER LOCATED.


 


(B)                                UPON THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PLEDGOR SHALL DELIVER TO AND DEPOSIT WITH THE PERFECTION AGENT
(OR WITH A PERSON DESIGNATED BY THE PERFECTION AGENT TO HOLD THE PLEDGED
COLLATERAL ON BEHALF OF THE PERFECTION AGENT) IN PLEDGE, ALL OF SUCH PLEDGOR’S
CERTIFICATES, INSTRUMENTS OR OTHER DOCUMENTS COMPRISING OR EVIDENCING THE
PLEDGED COLLATERAL, TOGETHER WITH UNDATED STOCK POWERS OR SIMILAR TRANSFER
DOCUMENTS SIGNED IN BLANK BY SUCH PLEDGOR. IN THE EVENT THAT ANY PLEDGOR SHOULD
EVER ACQUIRE OR RECEIVE CERTIFICATES, SECURITIES, INSTRUMENTS OR OTHER DOCUMENTS
EVIDENCING THE PLEDGED COLLATERAL, SUCH PLEDGOR SHALL DELIVER TO AND DEPOSIT
WITH THE PERFECTION AGENT IN PLEDGE, ALL SUCH CERTIFICATES, SECURITIES,
INSTRUMENTS OR OTHER DOCUMENTS WHICH EVIDENCE THE PLEDGED COLLATERAL.


 


3.                                      FURTHER ASSURANCES.


 

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time upon reasonable request of the Secured Party,
subject to the terms of the Intercreditor Agreement, each Pledgor (in its
capacity as a Pledgor and in its capacity as a Company) shall execute and
deliver to the Secured Party all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
powers of attorney and all other documents (collectively, the “Security
Documents”) that the Secured Party may reasonably request, in form reasonably
satisfactory to the Secured Party, and take

 

3

--------------------------------------------------------------------------------


 

such other action which the Secured Party may reasonably request, to perfect and
continue perfected and to create and maintain the second priority status of the
Secured Party’s security interest in the Pledged Collateral and to fully
consummate the transactions contemplated under this Agreement. Each Pledgor
authorizes the Secured Party to record any one or more financing statements
under the applicable Uniform Commercial Code with respect to the pledge and
security interest herein granted. Each Pledgor hereby irrevocably makes,
constitutes and appoints the Secured Party (and any of the Secured Party’s
officers or employees or agents designated by the Secured Party) as such
Pledgor’s true and lawful attorney with power to sign the name of such Pledgor
on all or any of the Security Documents which the Secured Party determines must
be executed, filed, recorded or sent in order to perfect or continue perfected
the Secured Party’s security interest in the Pledged Collateral in any
jurisdiction. Such power, being coupled with an interest, is irrevocable until
all of the Secured Obligations have been indefeasibly paid, in cash, in full.

 


4.                                      REPRESENTATIONS AND WARRANTIES.


 

Each Pledgor hereby, jointly and severally, represents and warrants to the
Secured Party as follows:

 


(A)                                 THE PLEDGED COLLATERAL OF SUCH PLEDGOR DOES
NOT INCLUDE MARGIN STOCK. “MARGIN STOCK” AS USED IN THIS CLAUSE (A) SHALL HAVE
THE MEANING ASCRIBED TO SUCH TERM BY REGULATION U OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OF THE UNITED STATES;


 


(B)                                SUCH PLEDGOR HAS AND WILL CONTINUE TO HAVE
(OR, IN THE CASE OF AFTER-ACQUIRED PLEDGED COLLATERAL, AT THE TIME SUCH PLEDGOR
ACQUIRES RIGHTS IN SUCH PLEDGED COLLATERAL, WILL HAVE AND WILL CONTINUE TO
HAVE), TITLE TO ITS PLEDGED COLLATERAL, FREE AND CLEAR OF ALL LIENS OTHER THAN
LIENS SECURING THE SENIOR LENDER CLAIMS AND LIENS SECURING THE SECURED
OBLIGATIONS (EACH A “PERMITTED ENCUMBRANCE”);


 


(C)                                 THE CAPITAL STOCK, SHARES, SECURITIES,
MEMBER INTERESTS, PARTNERSHIP INTERESTS AND OTHER OWNERSHIP INTERESTS
CONSTITUTING THE PLEDGED COLLATERAL OF SUCH PLEDGOR HAVE BEEN DULY AUTHORIZED
AND VALIDLY ISSUED TO SUCH PLEDGOR, ARE FULLY PAID AND NONASSESSABLE AND
CONSTITUTE ONE HUNDRED PERCENT (100%) OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK, MEMBER INTERESTS OR PARTNERSHIP INTERESTS OF EACH COMPANY;


 


(D)                                UPON THE COMPLETION OF THE FILINGS AND OTHER
ACTIONS SPECIFIED ON SCHEDULE B ATTACHED HERETO, THE SECURITY INTERESTS IN THE
PLEDGED COLLATERAL GRANTED HEREUNDER BY SUCH PLEDGOR SHALL BE ARE VALID,
PERFECTED AND OF SECOND PRIORITY, SUBJECT TO THE LIEN OF NO OTHER PERSON (OTHER
THAN A PERMITTED ENCUMBRANCE);


 


(E)                                 THERE ARE NO RESTRICTIONS UPON THE TRANSFER
OF THE PLEDGED COLLATERAL AND SUCH PLEDGOR HAS THE POWER AND AUTHORITY AND
UNENCUMBERED RIGHT TO TRANSFER THE PLEDGED COLLATERAL OWNED BY SUCH PLEDGOR FREE
OF ANY LIEN (OTHER THAN A PERMITTED ENCUMBRANCE) AND WITHOUT OBTAINING THE
CONSENT OF ANY OTHER PERSON;


 


(F)                                   SUCH PLEDGOR HAS ALL NECESSARY POWER TO
EXECUTE, DELIVER AND PERFORM THIS AGREEMENT;


 


(G)                                THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED AND CONSTITUTES THE VALID AND LEGALLY BINDING OBLIGATION OF EACH
PLEDGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT
ENFORCEABILITY OF THIS AGREEMENT MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEABILITY OF CREDITORS’ RIGHTS GENERALLY OR LIMITING THE RIGHT OF SPECIFIC
PERFORMANCE;

 

4

--------------------------------------------------------------------------------


 


(H)                                NEITHER THE EXECUTION OR DELIVERY BY EACH
PLEDGOR OF THIS AGREEMENT, NOR THE COMPLIANCE WITH THE TERMS AND PROVISIONS
HEREOF, WILL VIOLATE ANY PROVISION OF ANY LAW OR CONFLICT WITH OR RESULT IN A
BREACH OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY JUDGMENT, ORDER,
INJUNCTION, DECREE OR RULING OF ANY OFFICIAL BODY TO WHICH ANY PLEDGOR OR ANY OF
ITS PROPERTY IS SUBJECT OR ANY PROVISION OF ANY MATERIAL AGREEMENT OR INSTRUMENT
TO WHICH PLEDGOR IS A PARTY OR BY WHICH SUCH PLEDGOR OR ANY OF ITS PROPERTY IS
BOUND;


 


(I)                                    EACH PLEDGOR’S EXACT LEGAL NAME IS AS SET
FORTH ON SUCH PLEDGOR’S SIGNATURE PAGE HERETO;


 


(J)                                    THE JURISDICTION OF INCORPORATION,
FORMATION OR ORGANIZATION, AS APPLICABLE, OF EACH PLEDGOR IS AS SET FORTH ON
SCHEDULE D TO THE SECURITY AGREEMENT;


 


(K)                                 SUCH PLEDGOR’S CHIEF EXECUTIVE OFFICE IS AS
SET FORTH ON SCHEDULE D TO THE SECURITY AGREEMENT; AND


 


(L)                                    ALL RIGHTS OF SUCH PLEDGOR IN CONNECTION
WITH ITS OWNERSHIP OF EACH OF THE COMPANIES ARE EVIDENCED AND GOVERNED SOLELY BY
THE STOCK CERTIFICATES, INSTRUMENTS OR OTHER DOCUMENTS (IF ANY) EVIDENCING
OWNERSHIP OF EACH OF THE COMPANIES AND THE ORGANIZATIONAL DOCUMENTS OF EACH OF
THE COMPANIES, AND NO SHAREHOLDER, VOTING, OR OTHER SIMILAR AGREEMENTS ARE
APPLICABLE TO ANY OF THE PLEDGED COLLATERAL OR ANY OF ANY PLEDGOR’S RIGHTS WITH
RESPECT THERETO, AND NO SUCH CERTIFICATE, INSTRUMENT OR OTHER DOCUMENT PROVIDES
THAT ANY MEMBER INTEREST, PARTNERSHIP INTEREST OR OTHER INTANGIBLE OWNERSHIP
INTEREST IN ANY LIMITED LIABILITY COMPANY OR PARTNERSHIP CONSTITUTING PLEDGED
COLLATERAL IS A “SECURITY” WITHIN THE MEANING OF AND SUBJECT TO ARTICLE 8 OF THE
CODE, EXCEPT PURSUANT TO SECTION 5(F) HEREOF; AND THE ORGANIZATIONAL DOCUMENTS
OF EACH COMPANY CONTAIN NO RESTRICTIONS ON THE RIGHTS OF SHAREHOLDERS, MEMBERS
OR PARTNERS OTHER THAN THOSE THAT NORMALLY WOULD APPLY TO A COMPANY ORGANIZED
UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION OF EACH OF THE COMPANIES; AND
NONE OF THE LIMITED LIABILITY COMPANY INTERESTS OR PARTNERSHIP INTEREST
CONSTITUTING PLEDGED COLLATERAL IS REPRESENTED BY A CERTIFICATE, EXCEPT WITH
RESPECT TO THE COMPANIES AS SET FORTH ON SCHEDULE A ATTACHED HERETO.


 


5.                                      GENERAL COVENANTS.


 

Each Pledgor, jointly and severally, hereby covenants and agrees as follows:

 


(A)                                 EACH PLEDGOR SHALL DO ALL REASONABLE ACTS
THAT MAY BE NECESSARY AND APPROPRIATE TO MAINTAIN, PRESERVE AND PROTECT THE
PLEDGED COLLATERAL; AND EACH PLEDGOR SHALL BE RESPONSIBLE FOR THE RISK OF LOSS
OF, DAMAGE TO, OR DESTRUCTION OF THE PLEDGED COLLATERAL OWNED BY SUCH PLEDGOR,
UNLESS SUCH LOSS IS THE RESULT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
THE SECURED PARTY;


 


(B)                                EACH PLEDGOR SHALL APPEAR IN AND DEFEND ANY
ACTION OR PROCEEDING OF WHICH SUCH PLEDGOR IS AWARE WHICH COULD REASONABLY BE
EXPECTED TO AFFECT, IN ANY MATERIAL RESPECT, ANY PLEDGOR’S TITLE TO, OR THE
SECURED PARTY’S INTEREST IN, THE PLEDGED COLLATERAL OR THE PROCEEDS THEREOF;
PROVIDED, HOWEVER, THAT WITH THE PRIOR WRITTEN CONSENT OF THE SECURED PARTY,
SUCH PLEDGOR MAY SETTLE SUCH ACTIONS OR PROCEEDINGS WITH RESPECT TO THE PLEDGED
COLLATERAL;


 


(C)                                 THE BOOKS AND RECORDS OF EACH OF THE
PLEDGORS AND COMPANIES, AS APPLICABLE, SHALL DISCLOSE THE SECURED PARTY’S
SECURITY INTEREST IN THE PLEDGED COLLATERAL;


 


(D)                                TO THE EXTENT, FOLLOWING THE DATE HEREOF, ANY
PLEDGOR ACQUIRES CAPITAL STOCK, SHARES, SECURITIES, MEMBER INTERESTS,
PARTNERSHIP INTERESTS, INVESTMENT PROPERTY AND OTHER OWNERSHIP INTERESTS OF ANY
OF THE COMPANIES OR ANY OTHER RESTRICTED SUBSIDIARY OR ANY OF THE RIGHTS,
PROPERTY OR SECURITIES, SHARES, CAPITAL STOCK, MEMBER INTERESTS, PARTNERSHIP
INTERESTS, INVESTMENT PROPERTY OR ANY OTHER OWNERSHIP INTERESTS

 

5

--------------------------------------------------------------------------------


 


DESCRIBED IN THE DEFINITION OF PLEDGED COLLATERAL WITH RESPECT TO ANY OF THE
COMPANIES OR ANY OTHER RESTRICTED SUBSIDIARY, ALL SUCH OWNERSHIP INTERESTS SHALL
BE SUBJECT TO THE TERMS HEREOF AND, UPON SUCH ACQUISITION, SHALL BE DEEMED TO BE
HEREBY PLEDGED TO THE SECURED PARTY; AND EACH PLEDGOR THEREUPON, IN CONFIRMATION
THEREOF, SHALL PROMPTLY DELIVER ALL SUCH SECURITIES, SHARES, CAPITAL STOCK,
MEMBER INTERESTS, PARTNERSHIP INTERESTS, INVESTMENT PROPERTY AND OTHER OWNERSHIP
INTERESTS (TO THE EXTENT SUCH ITEMS ARE CERTIFICATED), TO THE PERFECTION AGENT,
TOGETHER WITH UNDATED STOCK POWERS OR OTHER SIMILAR TRANSFER DOCUMENTS, AND ALL
SUCH CONTROL AGREEMENTS, FINANCING STATEMENTS, AND ANY OTHER DOCUMENTS NECESSARY
TO IMPLEMENT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT AS THE PERFECTION
AGENT MAY REQUEST RELATED THERETO;


 


(E)                                 EACH PLEDGOR SHALL NOTIFY THE SECURED PARTY
IN WRITING WITHIN THIRTY (30) CALENDAR DAYS AFTER ANY CHANGE IN ANY PLEDGOR’S
CHIEF EXECUTIVE OFFICE ADDRESS, LEGAL NAME, OR STATE OF INCORPORATION, FORMATION
OR ORGANIZATION; AND


 


(F)                                   SUBJECT TO SECTION 4(L) HEREOF, DURING THE
TERM OF THIS AGREEMENT, NO PLEDGOR SHALL PERMIT OR CAUSE ANY COMPANY WHICH IS A
LIMITED LIABILITY COMPANY OR A LIMITED PARTNERSHIP TO (AND NO PLEDGOR (IN ITS
CAPACITY AS COMPANY) SHALL) ISSUE ANY CERTIFICATES EVIDENCING THE OWNERSHIP
INTERESTS OF SUCH COMPANY OR ELECT TO TREAT ANY OWNERSHIP INTERESTS AS
SECURITIES THAT ARE SUBJECT TO ARTICLE 8 OF THE CODE UNLESS SUCH SECURITIES ARE
IMMEDIATELY DELIVERED TO THE PERFECTION AGENT UPON ISSUANCE, TOGETHER WITH ALL
EVIDENCE OF SUCH ELECTION AND ISSUANCE AND ALL SECURITY DOCUMENTS AS SET FORTH
IN SECTION 3 HEREOF, AND AN UPDATED SCHEDULE A HERETO.


 


6.                                      OTHER RIGHTS WITH RESPECT TO PLEDGED
COLLATERAL.


 

In addition to the other rights with respect to the Pledged Collateral granted
to the Secured Party hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Secured Party, at its option
and at the expense of the Pledgors, may, subject to the Intercreditor Agreement,
(a) transfer into its own name, or into the name of its nominee, all or any part
of the Pledged Collateral, thereafter receiving all dividends, income or other
distributions upon the Pledged Collateral; (b) take control of and manage all or
any of the Pledged Collateral; (c) apply to the payment of any of the Secured
Obligations, whether any be due and payable or not, any moneys, including cash
dividends and income from any Pledged Collateral, now or hereafter in the hands
of the Secured Party or any Affiliate of the Secured Party, on deposit or
otherwise, belonging to any Pledgor, as the Secured Party in its sole discretion
shall determine; and (d) do anything which any Pledgor is required but fails to
do hereunder. The Secured Party shall endeavor to provide the Issuer with notice
at or about the time of the exercise of its rights pursuant to the preceding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of any rights or remedies hereunder.

 


7.                                      ADDITIONAL REMEDIES UPON EVENT OF
DEFAULT.


 

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Secured Party shall have, in addition to all rights and
remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Loan Documents,
the following rights and remedies, in each case subject to the Intercreditor
Agreement:

 


(A)                                 THE SECURED PARTY MAY, AFTER TEN (10) DAYS’
ADVANCE NOTICE TO A PLEDGOR, SELL, ASSIGN, GIVE AN OPTION OR OPTIONS TO PURCHASE
OR OTHERWISE DISPOSE OF SUCH PLEDGOR’S PLEDGED COLLATERAL OR ANY PART THEREOF AT
PUBLIC OR PRIVATE SALE, AT ANY OF THE SECURED PARTY’S OFFICES OR ELSEWHERE, FOR
CASH, ON CREDIT OR FOR FUTURE DELIVERY, AND UPON SUCH OTHER TERMS AS THE SECURED
PARTY MAY DEEM COMMERCIALLY REASONABLE. EACH PLEDGOR AGREES THAT TEN (10) DAYS’
ADVANCE NOTICE OF THE TIME AND PLACE OF ANY PUBLIC SALE OR THE TIME AFTER WHICH
ANY PRIVATE SALE IS TO BE MADE SHALL CONSTITUTE REASONABLE NOTIFICATION. THE
SECURED PARTY SHALL NOT

 

6

--------------------------------------------------------------------------------


 


BE OBLIGATED TO MAKE ANY SALE OF PLEDGED COLLATERAL REGARDLESS OF NOTICE OF SALE
HAVING BEEN GIVEN. THE SECURED PARTY MAY ADJOURN ANY PUBLIC OR PRIVATE SALE FROM
TIME TO TIME BY ANNOUNCEMENT AT THE TIME AND PLACE FIXED THEREFOR, AND SUCH SALE
MAY, WITHOUT FURTHER NOTICE, BE MADE AT THE TIME AND PLACE TO WHICH IT WAS SO
ADJOURNED. EACH PLEDGOR RECOGNIZES THAT THE SECURED PARTY MAY BE COMPELLED TO
RESORT TO ONE OR MORE PRIVATE SALES OF THE PLEDGED COLLATERAL TO A RESTRICTED
GROUP OF PURCHASERS WHO WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE
SUCH SECURITIES, SHARES, CAPITAL STOCK, MEMBER INTERESTS, PARTNERSHIP INTERESTS,
INVESTMENT PROPERTY OR OWNERSHIP INTERESTS FOR THEIR OWN ACCOUNT FOR INVESTMENT
AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE THEREOF.


 


(B)                                THE PROCEEDS OF ANY COLLECTION, SALE OR OTHER
DISPOSITION OF THE PLEDGED COLLATERAL, OR ANY PART THEREOF, SHALL, AFTER THE
SECURED PARTY HAS MADE ALL DEDUCTIONS OF EXPENSES, INCLUDING BUT NOT LIMITED TO
ATTORNEYS’ FEES (INCLUDING THE ALLOCATED COSTS OF STAFF COUNSEL) AND OTHER
EXPENSES INCURRED IN CONNECTION WITH REPOSSESSION, COLLECTION, SALE OR
DISPOSITION OF SUCH PLEDGED COLLATERAL OR IN CONNECTION WITH THE ENFORCEMENT OF
THE SECURED PARTY’S RIGHTS WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING IN
ANY INSOLVENCY, BANKRUPTCY OR REORGANIZATION PROCEEDINGS, BE APPLIED AGAINST THE
SECURED OBLIGATIONS, WHETHER OR NOT ALL THE SAME BE THEN DUE AND PAYABLE, AS
PROVIDED IN THE SECURED NOTE INDENTURE.


 


8.                                      SECURED PARTY’S DUTIES.


 


THE POWERS CONFERRED ON THE SECURED PARTY HEREUNDER ARE SOLELY TO PROTECT ITS
INTEREST (ON BEHALF OF ITSELF, THE TRUSTEE AND THE NOTEHOLDERS) IN THE PLEDGED
COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO EXERCISE ANY SUCH POWERS.
EXCEPT FOR THE SAFE CUSTODY OF ANY PLEDGED COLLATERAL IN ITS POSSESSION AND THE
ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT HEREUNDER, THE SECURED PARTY SHALL
HAVE NO DUTY AS TO ANY PLEDGED COLLATERAL OR AS TO THE TAKING OF ANY NECESSARY
STEPS TO PRESERVE RIGHTS AGAINST PRIOR PARTIES OR ANY OTHER RIGHTS PERTAINING TO
ANY PLEDGED COLLATERAL.


 


9.                                      ADDITIONAL PLEDGORS.


 


IT IS ANTICIPATED THAT ADDITIONAL PERSONS MAY FROM TIME TO TIME BECOME
SUBSIDIARIES OF THE ISSUER OR A GUARANTOR, EACH OF WHOM WILL BE REQUIRED TO JOIN
THIS AGREEMENT AS A PLEDGOR HEREUNDER TO THE EXTENT THAT SUCH NEW SUBSIDIARY
OWNS EQUITY INTERESTS IN ANY OTHER PERSON THAT IS A RESTRICTED SUBSIDIARY. IT IS
ACKNOWLEDGED AND AGREED THAT SUCH NEW SUBSIDIARIES OF THE ISSUER OR OF A
GUARANTOR MAY BECOME PLEDGORS HEREUNDER AND WILL BE BOUND HEREBY SIMPLY BY
EXECUTING AND DELIVERING TO THE SECURED PARTY A SUPPLEMENTAL INDENTURE (AS
DEFINED IN THE SECURED NOTE INDENTURE) AND A JOINDER AGREEMENT IN THE FORM OF
EXHIBIT A TO THE SECURITY AGREEMENT. NO NOTICE OF THE ADDITION OF ANY PLEDGOR
SHALL BE REQUIRED TO BE GIVEN TO ANY PRE-EXISTING PLEDGOR, AND EACH PLEDGOR
HEREBY CONSENTS THERETO.


 


10.                                NO WAIVER; CUMULATIVE REMEDIES.


 

No failure to exercise, and no delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other Loan
Documents or by Law, rule or regulation and the Secured Party may enforce any
one or more remedies hereunder successively or concurrently at its option. Each
Pledgor waives any right to require the Secured Party to proceed against any
other Person or to exhaust any of the Pledged Collateral or other security for
the Secured Obligations or to pursue any remedy in the Secured Party’s power.

 

7

--------------------------------------------------------------------------------


 


11.                                WAIVERS.


 

Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

 


(I)                                    ALL NOTICES, DISCLOSURES AND DEMANDS OF
ANY NATURE WHICH OTHERWISE MIGHT BE REQUIRED FROM TIME TO TIME TO PRESERVE
INTACT ANY RIGHTS AGAINST SUCH PLEDGOR, INCLUDING THE FOLLOWING:  ANY NOTICE OF
ANY EVENT OR CIRCUMSTANCE DESCRIBED IN THE IMMEDIATELY PRECEDING SECTION HEREOF;
ANY NOTICE REQUIRED BY ANY LAW, REGULATION OR ORDER NOW OR HEREAFTER IN EFFECT
IN ANY JURISDICTION; ANY NOTICE OF NONPAYMENT, NONPERFORMANCE, DISHONOR, OR
PROTEST UNDER ANY NOTEHOLDER DOCUMENT OR ANY OF THE SECURED OBLIGATIONS; ANY
NOTICE OF THE INCURRENCE OF ANY SECURED OBLIGATION; ANY NOTICE OF ANY DEFAULT OR
ANY FAILURE ON THE PART OF SUCH PLEDGOR OR THE ISSUER OR ANY OTHER PERSON TO
COMPLY WITH ANY NOTEHOLDER DOCUMENT OR ANY OF THE SECURED OBLIGATIONS OR ANY
REQUIREMENT PERTAINING TO ANY DIRECT OR INDIRECT SECURITY FOR ANY OF THE SECURED
OBLIGATIONS; AND ANY NOTICE OR OTHER INFORMATION PERTAINING TO THE BUSINESS,
OPERATIONS, CONDITION (FINANCIAL OR OTHERWISE), OR PROSPECTS OF THE ISSUER OR
ANY OTHER PERSON;


 


(II)                                 ANY RIGHT TO ANY MARSHALLING OF ASSETS, TO
THE FILING OF ANY CLAIM AGAINST SUCH PLEDGOR OR THE ISSUER OR ANY OTHER PERSON
IN THE EVENT OF ANY BANKRUPTCY, INSOLVENCY, REORGANIZATION, OR SIMILAR
PROCEEDING, OR TO THE EXERCISE AGAINST SUCH PLEDGOR OR THE ISSUER, OR ANY OTHER
PERSON OF ANY OTHER RIGHT OR REMEDY UNDER OR IN CONNECTION WITH ANY NOTEHOLDER
DOCUMENT OR ANY OF THE SECURED OBLIGATIONS OR ANY DIRECT OR INDIRECT SECURITY
FOR ANY OF THE SECURED OBLIGATIONS; ANY REQUIREMENT OF PROMPTNESS OR DILIGENCE
ON THE PART OF THE SECURED PARTY, THE TRUSTEE OR THE NOTEHOLDERS OR ANY OTHER
PERSON; ANY REQUIREMENT TO EXHAUST ANY REMEDIES UNDER OR IN CONNECTION WITH, OR
TO MITIGATE THE DAMAGES RESULTING FROM DEFAULT UNDER, ANY NOTEHOLDER DOCUMENT OR
ANY OF THE SECURED OBLIGATIONS OR ANY DIRECT OR INDIRECT SECURITY FOR ANY OF THE
SECURED OBLIGATIONS; ANY BENEFIT OF ANY STATUTE OF LIMITATIONS; AND ANY
REQUIREMENT OF ACCEPTANCE OF THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT,
AND ANY REQUIREMENT THAT ANY PLEDGOR RECEIVE NOTICE OF ANY SUCH ACCEPTANCE; AND


 


(III)                              ANY DEFENSE OR OTHER RIGHT ARISING BY REASON
OF ANY LAW NOW OR HEREAFTER IN EFFECT IN ANY JURISDICTION PERTAINING TO ELECTION
OF REMEDIES (INCLUDING ANTI-DEFICIENCY LAWS, “ONE ACTION” LAWS, OR THE LIKE), OR
BY REASON OF ANY ELECTION OF REMEDIES OR OTHER ACTION OR INACTION BY THE SECURED
PARTY, THE TRUSTEE OR THE NOTEHOLDERS (INCLUDING COMMENCEMENT OR COMPLETION OF
ANY JUDICIAL PROCEEDING OR NONJUDICIAL SALE OR OTHER ACTION IN RESPECT OF
COLLATERAL SECURITY FOR ANY OF THE SECURED OBLIGATIONS), WHICH RESULTS IN DENIAL
OR IMPAIRMENT OF THE RIGHT OF THE SECURED PARTY, THE TRUSTEE OR THE NOTEHOLDERS
TO SEEK A DEFICIENCY AGAINST THE ISSUER OR ANY OTHER PERSON OR WHICH OTHERWISE
DISCHARGES OR IMPAIRS ANY OF THE SECURED OBLIGATIONS.


 


12.                                ASSIGNMENT.


 

All rights of the Secured Party under this Agreement shall inure to the benefit
of its successors and assigns. All obligations of each Pledgor shall bind its
successors and assigns; provided, however, that no Pledgor may assign or
transfer any of its rights and obligations hereunder or any interest herein, and
any such purported assignment or transfer shall be null and void.

 

8

--------------------------------------------------------------------------------


 


13.                                SEVERABILITY.


 

Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

 


14.                                GOVERNING LAW.


 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.

 


15.                                NOTICES.


 

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in
Section 13.03 of the Secured Note Indenture, and the Pledgors (in their capacity
as Pledgors and in their capacity as Companies) shall simultaneously send to the
Secured Party any notices such Pledgor or such Company delivers to each other
regarding any of the Pledged Collateral.

 


16.                                SPECIFIC PERFORMANCE.


 

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Secured Party hereunder and under the other Loan Documents, because the
Secured Party’s remedies at law for failure of any Pledgor to comply with the
provisions hereof relating to the Secured Party’s rights (i) to inspect the
books and records related to the Pledged Collateral, (ii) to receive the various
notifications any Pledgor is required to deliver hereunder, (iii) to obtain
copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the Secured Party its attorney-in-fact, and (v) to enforce
the Secured Party’s remedies hereunder, would be inadequate and that any such
failure would not be adequately compensable in damages, such Pledgor agrees that
each such provision hereof may be specifically enforced.

 


17.                                VOTING RIGHTS IN RESPECT OF THE PLEDGED
COLLATERAL.


 

So long as no Event of Default shall occur and be continuing under the Secured
Note Indenture, each Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral or any part thereof for
any purpose not inconsistent with the terms of this Agreement or the other
Noteholder Documents; provided, however, that such Pledgor will not exercise or
will refrain from exercising any such voting and other consensual right
pertaining to the Pledged Collateral, as the case may be, if such action would
have a material adverse effect on the value of any Pledged Collateral. At any
time and from time to time, after and during the continuation of an Event of
Default, no Pledgor shall be permitted to exercise any of its respective voting
and other consensual rights whatsoever pertaining to the Pledged Collateral or
any part thereof; provided, however, in addition to the other rights with
respect to the Pledged Collateral granted to the Secured Party, for the benefit
of itself, the Trustee and the Noteholders, hereunder, at any time and from time
to time, after and during the continuation of an Event of Default and subject to
the provisions of the Intercreditor Agreement, the Secured Party may exercise
any and all voting and other consensual rights of each and every Pledgor
pertaining to the Pledged Collateral or any part thereof. The Secured Party
shall endeavor to provide the Issuer with notice at or about the time of the
exercise by the Secured Party of the voting or other consensual rights of such
Pledgor pertaining to the Pledged Collateral, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of Secured Party’s rights or remedies hereunder.

 

9

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing and in addition thereto,
Pledgors shall not vote to enable, or take any other action to permit, any
Company to:  (i) issue any other ownership interests of any nature or to issue
any other securities, investment property or other ownership interests
convertible into or granting the right to purchase or exchange for any other
ownership interests of any nature of any such Company, except as expressly
permitted by the Secured Note Indenture; or (ii) to enter into any agreement or
undertaking restricting the right or ability of such Pledgor or the Secured
Party to sell, assign or transfer any of the Pledged Collateral without the
Secured Party’s prior written consent.

 


18.                                CONSENT TO JURISDICTION.


 

Each Pledgor (as a Pledgor and as a Company) and each of the Companies
(i) hereby irrevocably submits to the nonexclusive jurisdiction of the courts of
the State of New York and the United States District Court for the Southern
District of New York, or any successor to said court (hereinafter referred to as
the “New York Courts”) for purposes of any suit, action or other proceeding
which relates to this Agreement or any other Noteholder Document, (ii) to the
extent permitted by applicable Law, hereby waives and agrees not to assert by
way of motion, as a defense or otherwise in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of the New York
Courts, that such suit, action or proceeding is brought in an inconvenient
forum, that the venue of such suit, action or proceeding is improper, or that
this Agreement or any Noteholder Document may not be enforced in or by the New
York Courts, (iii) hereby agrees not to seek, and hereby waives, any collateral
review by any other court, which may be called upon to enforce the judgment of
any of the New York Courts, of the merits of any such suit, action or proceeding
or the jurisdiction of the New York Courts, and (iv) waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail addressed as provided in Section 15 hereof
and service so made shall be deemed to be completed upon actual receipt thereof.
Nothing herein shall limit the Secured Party’s, Trustee’s or any Noteholder’s
right to bring any suit, action or other proceeding against any Pledgor or any
of any Pledgor’s assets or to serve process on any Pledgor by any means
authorized by Law.

 


19.                                WAIVER OF JURY TRIAL.


 

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY), EACH
OF THE COMPANIES AND THE SECURED PARTY, ON BEHALF OF ITSELF, THE TRUSTEE AND THE
NOTEHOLDERS, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING THERETO.

 


20.                                ENTIRE AGREEMENT; ADDITIONAL PLEDGORS;
AMENDMENTS.


 


(A)                           THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR AGREEMENTS RELATING TO A GRANT OF A SECURITY INTEREST IN THE PLEDGED
COLLATERAL BY ANY PLEDGOR TO THE SECURED PARTY.


 


(B)                          AT ANY TIME AFTER THE INITIAL EXECUTION AND
DELIVERY OF THIS AGREEMENT TO THE SECURED PARTY, THE TRUSTEE AND THE
NOTEHOLDERS, ADDITIONAL PERSONS MAY BECOME PARTIES TO THIS AGREEMENT AND THEREBY
ACQUIRE THE DUTIES AND RIGHTS OF BEING PLEDGORS HEREUNDER BY EXECUTING AND
DELIVERING TO THE SECURED PARTY A JOINDER AGREEMENT PURSUANT TO THE SECURITY
AGREEMENT. NO NOTICE OF THE ADDITION OF ANY PLEDGOR SHALL BE REQUIRED TO BE
GIVEN TO ANY PRE-EXITING PLEDGOR AND EACH PLEDGOR HEREBY CONSENTS THERETO.


 


(C)                           EXCEPT AS EXPRESSLY PROVIDED IN SECTION 5(F) WITH
RESPECT TO CERTIFICATED SECURITIES ISSUED BY COMPANIES THAT ARE LIMITED
LIABILITY COMPANIES OR LIMITED PARTNERSHIPS, IN SECTION 9 WITH RESPECT TO

 

10

--------------------------------------------------------------------------------


 


ADDITIONAL PLEDGORS, AND IN SECTION 21 WITH RESPECT TO THE RELEASE OF PLEDGORS
AND COMPANIES, THIS AGREEMENT MAY NOT BE AMENDED OR SUPPLEMENTED EXCEPT BY A
WRITING SIGNED BY THE SECURED PARTY AND THE PLEDGORS.


 


21.                                AUTOMATIC RELEASE OF PLEDGED COLLATERAL.


 

At any time after the initial execution and delivery of this Agreement to the
Secured Party, Pledgors and their respective Pledged Collateral and the
Companies may be released from this Agreement pursuant to Section 11.04 of the
Secured Note Indenture, or at the times and to the extent required by the
Intercreditor Agreement. No notice of such release of any Grantor or such
Grantor’s Collateral shall be required to be given to any other Grantor and each
Grantor hereby consents thereto.

 


22.                                COUNTERPARTS; TELECOPY SIGNATURES.


 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail” or “portable document folio” (“pdf”)) transmission to
the Secured Party of the signature pages hereof purporting to be signed on
behalf of any Pledgor shall constitute effective and binding execution and
delivery hereof by such Pledgor.

 


23.                                CONSTRUCTION.


 

The rules of construction contained in Section 1.02 of the Secured Note
Indenture apply to this Agreement.

 

24.                                Intercreditor Agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Secured Party pursuant to this Agreement and the exercise of any
right or remedy by the Secured Party hereunder are subject to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.

 

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 1 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as
Secured Party

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 2 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

Pledgors:

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

By:

 

 

Name: 

Kevin C. Hake

 

Title: 

Senior Vice-President — Finance and Treasurer

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 3 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

 

 

Name: 

Kevin C. Hake

 

Title: 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

EASTERN TITLE AGENCY, INC.

 

 

 

FOUNDERS TITLE AGENCY, INC.

 

 

 

GOVERNOR’S ABSTRACT CO., INC.

 

 

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

 

 

K. HOV INTERNATIONAL, INC.

 

 

 

K. HOV IP, II, INC.

 

 

 

K. HOV IP, INC.

 

 

 

K. HOVNANIAN ACQUISITIONS, INC.

 

 

 

K. HOVNANIAN AT BERNARDS IV, INC.

 

 

 

K. HOVNANIAN AT BRANCHBURG III, INC.

 

 

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

 

 

K. HOVNANIAN AT BRIDGEWATER VI, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON III, INC.

 

 

 

K. HOVNANIAN AT BURLINGTON, INC.

 

 

 

K. HOVNANIAN AT CALABRIA, INC.

 

 

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

 

 

K. HOVNANIAN AT CARMEL DEL MAR, INC.

 

 

 

K. HOVNANIAN AT CASTILE, INC.

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 4 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT CHAPARRAL, INC.

 

 

 

K. HOVNANIAN AT CLARKSTOWN, INC.

 

 

 

K. HOVNANIAN AT CRESTLINE, INC.

 

 

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

 

 

K. HOVNANIAN AT EAST WHITELAND I, INC.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP I, INC.

 

 

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN, INC.

 

 

 

K. HOVNANIAN AT HIGHLAND VINEYARDS, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL IV, INC.

 

 

 

K. HOVNANIAN AT HOPEWELL VI, INC.

 

 

 

K. HOVNANIAN AT HOWELL TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT KINGS GRANT I, INC.

 

 

 

K. HOVNANIAN AT LA TERRAZA, INC.

 

 

 

K. HOVNANIAN AT LAKEWOOD, INC.

 

 

 

K. HOVNANIAN AT LOWER SAUCON, INC.

 

 

 

K. HOVNANIAN AT MAHWAH II, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

 

 

K. HOVNANIAN AT MAHWAH VII, INC.

 

 

 

K. HOVNANIAN AT MANALAPAN, INC.

 

 

 

K. HOVNANIAN AT MARLBORO II, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP III, INC.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IV, INC.

 

 

 

K. HOVNANIAN AT MONTGOMERY I, INC.

 

 

 

K. HOVNANIAN AT MONROE II, INC.

 

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 5 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

 

 

K. HOVNANIAN AT NORTHLAKE, INC.

 

 

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC.

 

 

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN I, INC.

 

 

 

K. HOVNANIAN AT PERKIOMEN II, INC.

 

 

 

K. HOVNANIAN AT RANCHO CRISTIANITOS, INC.

 

 

 

K. HOVNANIAN AT RESERVOIR RIDGE, INC.

 

 

 

K. HOVNANIAN AT SAN SEVAINE, INC.

 

 

 

K. HOVNANIAN AT SARATOGA, INC.

 

 

 

K. HOVNANIAN AT SAWMILL, INC.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS II, INC.

 

 

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK V, INC.

 

 

 

K. HOVNANIAN AT STONE CANYON, INC.

 

 

 

K. HOVNANIAN AT STONY POINT, INC.

 

 

 

K. HOVNANIAN AT SYCAMORE, INC.

 

 

 

K. HOVNANIAN AT TANNERY HILL, INC.

 

 

 

K. HOVNANIAN AT THE BLUFF, INC.

 

 

 

K. HOVNANIAN AT THORNBURY, INC.

 

 

 

K. HOVNANIAN AT TIERRASANTA, INC.

 

 

 

K. HOVNANIAN AT TROVATA, INC.

 

 

 

K. HOVNANIAN AT TUXEDO, INC.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP I, INC.

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 6 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP I,
INC.

 

 

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

 

 

K. HOVNANIAN AT VAIL RANCH, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VI, INC.

 

 

 

K. HOVNANIAN AT WALL TOWNSHIP VIII, INC.

 

 

 

K. HOVNANIAN AT WASHINGTONVILLE, INC.

 

 

 

K. HOVNANIAN AT WAYNE III, INC.

 

 

 

K. HOVNANIAN AT WAYNE V, INC.

 

 

 

K. HOVNANIAN AT WILDROSE, INC.

 

 

 

K. HOVNANIAN COMMUNITIES, INC.

 

 

 

K. HOVNANIAN COMPANIES NORTHEAST, INC.

 

 

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

 

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

 

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF SOUTHERN
CALIFORNIA, INC.

 

 

 

K. HOVNANIAN COMPANIES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION II, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION III, INC.

 

 

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 7 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN DEVELOPMENTS OF CONNECTICUT,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF INDIANA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MICHIGAN, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF NORTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA,
INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH
CAROLINA, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

 

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA,
INC.

 

 

 

K. HOVNANIAN FORECAST HOMES NORTHERN, INC.

 

 

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 8 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

 

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

 

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL,
INC.

 

 

 

K. HOVNANIAN PROPERTIES OF NORTH BRUNSWICK V,
INC.

 

 

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

 

 

KHC ACQUISITION, INC.

 

 

 

LANDARAMA, INC.

 

 

 

M&M AT LONG BRANCH, INC.

 

 

 

MCNJ, INC.

 

 

 

SEABROOK ACCUMULATION CORPORATION

 

 

 

STONEBROOK HOMES, INC.

 

 

 

THE MATZEL & MUMFORD ORGANIZATION, INC.

 

 

 

WASHINGTON HOMES, INC.

 

 

 

WH LAND I, INC.

 

 

 

WH PROPERTIES, INC.

 

 

 

By: 

 

 

 

Kevin C. Hake

 

 

On behalf of, and as Senior Vice-President — Finance
and Treasurer of each of the foregoing corporations

 

 

 

 

 

 

 

Attest: 

 

 

 

Peter S. Reinhart

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 9 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

 

 

By: 

K. Hovnanian Developments of D.C., Inc., as the sole
member of the foregoing limited liability company

 

 

 

 

 

By: 

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

 

 

GREENWAY FARMS UTILITY ASSOCIATES, L.L.C.

 

 

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
MARYLAND, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

 

 

K. HOVNANIAN AT KING FARM, L.L.C.

 

 

 

K. HOVNANIAN AT RODERUCK. L.L.C.

 

 

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

 

 

K. HOVNANIAN COMPANIES OF METRO D.C. NORTH,
L .L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CIDER MILL, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 10 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK
TOWNS, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND
CONDOMINIUMS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS
LANDING, L.L.C.

 

 

 

RIDGEMORE UTILITY, L.L.C.

 

 

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER,
L.L.C.

 

 

 

WH/PR LAND COMPANY, LLC

 

 

 

WOODLAND LAKES CONDOS AT BOWIE NEWTOWN,
L.L.C.

 

 

 

By: 

K. Hovnanian Developments of Maryland, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 11 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

ALFORD, L.L.C.

 

 

 

DULLES COPPERMINE, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RIDGE CROSSING, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA,
L.L.C.

 

 

 

K. HOVNANIAN FRANCUSCUS HOMES, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT CAMERON STATION, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT BELMONT OVERLOOK,
L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT VICTORIA STATION, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN
VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
CHARLOTTESVILLE, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY CONDOMINIUM, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT DULLES
DISCOVERY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of Virginia, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By: 

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 12 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

AUDDIE ENTERPRISES, L.L.C.

 

 

 

BUILDER SERVICES NJ, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NEW
JERSEY, L.L.C.

 

 

 

K. HOVNANIAN AT ABERDEEN URBAN RENEWAL,
L.L.C.

 

 

 

K. HOVNANIAN AT ALLENDALE, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

 

 

K. HOVNANIAN AT BARNEGAT III, L.L.C.

 

 

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

 

 

K. HOVNANIAN AT BERNARDS V, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 13 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

 

 

K. HOVNANIAN AT CAMDEN I, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

 

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT CHESTERFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON II, L.L.C.

 

 

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

 

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

 

 

K. HOVNANIAN AT CURRIES WOODS, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member of
each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 14 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT DOVER, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

 

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT ELK TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 15 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

 

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

 

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

 

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

 

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT GALLOWAY, L.L.C.

 

 

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

 

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

 

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

 

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 16 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT HAZLET, L.L.C.

 

 

 

K. HOVNANIAN AT HILLTOP, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

 

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

 

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

 

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

 

 

K. HOVNANIAN AT LAFAYETTE ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

 

 

K. HOVNANIAN AT LINWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II,
L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 17 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR
CONTRACTORS, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C.

 

 

 

K. HOVNANIAN AT LITTLE EGG HARBOR III, L.L.C.

 

 

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

 

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

 

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

 

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 18 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

 

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

 

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

 

 

K. HOVNANIAN AT MIDDLETOWN, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

 

 

K. HOVNANIAN AT MILLVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 19 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

 

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

 

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

 

 

K. HOVNANIAN AT MT. OLIVE TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT NEW BRUNSWICK URBAN
RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

 

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 20 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

 

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

 

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT PEAPACK-GLADSTONE, L.L.C.

 

 

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VII, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VIII, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 21 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT PRINCETON LANDING, L.L.C.

 

 

 

K. HOVNANIAN AT PRINCETON NJ, L.L.C.

 

 

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

 

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

 

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

 

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

 

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

 

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

 

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 22 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

 

 

K. HOVNANIAN AT SPARTA, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGCO, L.L.C.

 

 

 

K. HOVNANIAN AT SPRINGFIELD, L.L.C.

 

 

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

 

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON, L.L.C.

 

 

 

K. HOVNANIAN AT TRENTON URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT UNION TOWNSHIP II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III,
L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 23 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

 

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

 

 

K. HOVNANIAN AT WANAQUE, L.L.C.

 

 

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

 

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

 

 

K. HOVNANIAN AT WAYNE VIII, L.L.C.

 

 

 

K. HOVNANIAN AT WEST MILFORD, L.L.C.

 

 

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

 

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

 

 

K. HOVNANIAN AT WOODHILL ESTATES, L.L.C.

 

 

 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 24 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS, L.L.C.

 

 

 

K. HOVNANIAN CLASSICS CIP, L.L.C.

 

 

 

K. HOVNANIAN HUDSON POINTE INVESTMENTS, L.L.C.

 

 

 

K. HOVNANIAN HOMES — DFW, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

 

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

 

 

K. HOVNANIAN INVESTMENTS II, L.L.C.

 

 

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS,
L.L.C.

 

 

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 25 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

 

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.LC.

 

 

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN T&C INVESTMENT, L.L.C.

 

 

 

K. HOVNANIAN VENTURE I, L.L.C.

 

 

 

K. HOVNANIAN’S PRIVATE HOME PORTFOLIO, L.L.C.

 

 

 

TERRAPIN REALTY, L.L.C.

 

 

 

KHIP, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the sole member
of each of the foregoing limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 26 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

F&W MECHANICAL SERVICES, L.L.C.

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., as the managing member of the foregoing
limited liability companies.

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 27 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

HUDSON POINTE JOINT DEVELOPMENT, L.L.C.

 

 

 

By: 

K. Hovnanian Hudson Pointe Investments, L.L.C., its
sole member

 

 

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 28 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

 

 

By: 

Hudson Pointe Joint Development, L.L.C., its sole
member

 

 

 

 

 

By: 

K. Hovnanian Hudson Pointe Investments,
L.L.C., its sole member

 

 

 

 

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 29 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

PARK TITLE COMPANY, L.L.C.

 

 

 

By: 

K. Hovnanian of Houston II, L.L.C., its sole member

 

 

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 30 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

PI INVESTMENTS II, L.L.C.

 

 

 

By: 

K. Hovnanian Investments II, L.L.C., its sole member

 

 

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., its sole
member

 

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New
Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 31 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
IV, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL

V, L.L.C.

 

 

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL
VI, L.L.C.

 

 

 

By: 

PI Investments II, L.L.C., its sole member

 

 

 

 

 

By: 

K. Hovnanian Investments II, L.L.C., its sole
member

 

 

 

 

 

 

 

By: 

K. Hovnanian Holdings NJ, L.L.C., its
sole member

 

 

 

 

 

 

 

 

 

By:

K. Hovnanian Developments of
New Jersey, Inc., as member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Kevin C. Hake

 

 

 

 

 

Senior Vice-President — Finance
and Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II,
Inc., as member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

Attest: 

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 32 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
CALIFORNIA, L.L.C.

 

 

 

K. HOVNANIAN AT 3 CHAPMAN, L.L.C.

 

 

 

K. HOVNANIAN AT 4S, L.L.C.

 

 

 

K. HOVNANIAN AT ACQUA VISTA, L.L.C.

 

 

 

K. HOVNANIAN AT ALISO, L.L.C.

 

 

 

K. HOVNANIAN AT ARBOR HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

 

 

K. HOVNANIAN AT BELLA LAGO, L.L.C.

 

 

 

K. HOVNANIAN AT BRIDLEWOOD, L.L.C.

 

 

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

 

 

K. HOVNANIAN AT CARMEL VILLAGE, L.L.C.

 

 

 

K. HOVNANIAN AT CIELO, L.L.C.

 

 

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

 

 

K. HOVNANIAN AT CORTEZ HILL, L.L.C.

 

 

 

K. HOVNANIAN AT EASTLAKE, L.L.C.

 

 

 

K. HOVNANIAN AT ENCINITAS RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

 

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

 

 

K. HOVNANIAN AT HIGHWATER, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA, L.L.C.

 

 

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 33 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT LA HABRA KNOLLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE HILLS, L.L.C.

 

 

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, L.L.C.

 

 

 

K. HOVNANIAN AT MATSU, L.L.C.

 

 

 

K. HOVNANIAN AT MENIFEE, L.L.C.

 

 

 

K. HOVNANIAN AT MOCKINGBIRD CANYON, L.L.C.

 

 

 

K. HOVNANIAN AT MOSAIC, L.L.C.

 

 

 

K. HOVNANIAN AT OLDE ORCHARD, L.L.C.

 

 

 

K. HOVNANIAN AT ORANGE HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT PACIFIC BLUFFS, L.L.C.

 

 

 

K. HOVNANIAN AT PARK LANE, L.L.C.

 

 

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

 

 

K. HOVNANIAN AT PRADO, L.L.C.

 

 

 

K. HOVNANIAN AT RANCHO SANTA MARGARITA,
L.L.C.

 

 

 

K. HOVNANIAN AT RIVERBEND, L.L.C.

 

 

 

K. HOVNANIAN AT ROSEMARY LATANA, L.L.C.

 

 

 

K. HOVNANIAN AT ROWLAND HEIGHTS, L.L.C.

 

 

 

K. HOVNANIAN AT SAGE, L.L.C.

 

 

 

K. HOVNANIAN AT SKYE ISLE, L.L.C.

 

 

 

K. HOVNANIAN AT SUNSETS, L.L.C.

 

 

 

K. HOVNANIAN AT THE CROSBY, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 34 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT THE GABLES, L.L.C.

 

 

 

K. HOVNANIAN AT THE PRESERVE, L.L.C.

 

 

 

K. HOVNANIAN AT THOMPSON RANCH, L.L.C.

 

 

 

K. HOVNANIAN AT TRAIL RIDGE, L.L.C.

 

 

 

K. HOVNANIAN AT WINCHESTER, L.L.C.

 

 

 

K. HOVNANIAN INTERNATIONAL, L.L.C.

 

 

 

K. HOVNANIAN T&C MANAGEMENT CO., L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT MENIFEE
VALLEY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS,
L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS, L.L.C.

 

 

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

 

 

NATOMAS CENTRAL NEIGHBORHOOD HOUSING, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of California, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 35 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

 

 

By: 

K. Hovnanian Developments of New Jersey, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 36 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

BUILDER SERVICES, PA, L.L.C.

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF
PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENBERRY, L.L.C.

 

 

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

 

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

 

 

K. HOVNANIAN AT CAMPHILL, L.L.C.

 

 

 

K HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

 

 

K HOVNANIAN AT FORKS TWP. I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I,
L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

 

 

K. HOVNANIAN AT LOWER MORELAND III, L.L.C.

 

 

 

K. HOVNANIAN AT MACUNGIE, L.L.C.

 

 

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA II, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA III, L.L.C.

 

 

 

K. HOVNANIAN AT PHILADELPHIA IV, L.L.C.

 

 

 

K. HOVNANIAN AT RAPHO, L.L.C.

 

 

 

By: 

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 37 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

 

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

 

 

K. HOVNANIAN AT WEST BRADFORD, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

 

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF PENNSYLVANIA, L.L.C.

 

 

 

RIDGEMORE UTILITY ASSOCIATES OF
PENNSYLVANIA, L.L.C.

 

 

 

By: 

K. Hovnanian Companies of Pennsylvania, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 38 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA,
L.L.C.

 

 

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

 

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

 

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

 

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

 

 

K. HOVNANIAN WINDWARD HOMES, L.L.C.

 

 

 

By: 

Hovnanian Developments of Florida, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 39 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN COMPANIES, LLC

 

 

 

By: 

K. Hovnanian Enterprises, Inc., as member of the
foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

AND

 

 

 

 

 

By: 

K. Hovnanian Developments of New Jersey II, Inc., as
member of the foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian at Perkiomen II, Inc., as the sole member
of the foregoing limited liability company.

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 40 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH
CAROLINA, L.L.C.

 

 

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of South Carolina, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN GREAT WESTERN BUILDING
COMPANY, L.L.C.

 

 

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

 

 

NEW LAND TITLE AGENCY, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of Arizona, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 41 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

 

 

K. HOVNANIAN AT RIDGESTONE, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

 

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of Minnesota, Inc., as the
sole member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

41

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 42 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

 

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of Ohio, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

MILLENNIUM TITLE AGENCY, LTD.

 

 

 

By: 

K. Hovnanian Oster Homes, L.L.C., its sole member

 

 

 

 

 

By: 

K. Hovnanian Developments of Ohio, Inc., as
member

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Kevin C. Hake
Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart
Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 43 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT HUNTFIELD,
L.L.C.

 

 

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA,
L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF WEST VIRGINIA, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of West Virginia, Inc., as
the sole member of each of the foregoing limited
liability companies.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C.

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF MICHIGAN, L.L.C.

 

 

 

 

 

By: 

K. Hovnanian Developments of Michigan, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest: 

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 44 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

M&M AT CHESTERFIELD, L.L.C.

 

 

 

M&M AT APPLE RIDGE, L.L.C.

 

 

 

M&M AT EAST MILL, L.L.C.

 

 

 

M&M AT MORRISTOWN, L.L.C.

 

 

 

M&M AT SHERIDAN, L.L.C.

 

 

 

M&M AT SPINNAKER POINTE, L.L.C.

 

 

 

M&M AT SPRUCE HOLLOW, L.L.C.

 

 

 

M&M AT SPRUCE RUN, L.L.C.

 

 

 

M&M AT THE HIGHLANDS, L.L.C.

 

 

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

 

 

MATZEL & MUMFORD AT MONTGOMERY, L.L.C.

 

 

 

THE LANDINGS AT SPINNAKER POINTE, L.L.C.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as the sole
member of each of the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 45 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

M & M AT COPPER BEECH, L.L.C.

 

 

 

M & M AT CRESCENT COURT, L.L.C.

 

 

 

M&M AT EAST RUTHERFORD, L.L.C.

 

 

 

M&M AT KENSINGTON WOODS, L.L.C.

 

 

 

M & M AT STATION SQUARE, L.L.C.

 

 

 

M & M AT UNION, L.L.C.

 

 

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

 

 

M&M AT THE CHATEAU, L.LC.

 

 

 

M&M AT WEST ORANGE, L.L.C.

 

 

 

M&M AT WESTPORT, L.L.C.

 

 

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

 

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK
URBAN RENEWAL, L.L.C.

 

 

 

MMIP, L.L.C.

 

 

 

By:

M&M Investments, L.P., as the sole member of each of
the foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 46 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT JONES STATION 2, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT MAXWELL PLACE. L.L.C.

 

 

 

K. HOVNANIAN HOMES AT PRIMERA, L.L.C.

 

 

 

PADDOCKS, L.L.C.

 

 

 

PINE AYR, L.L.C.

 

 

 

By:

K. Hovnanian Homes of Maryland, L.L.C., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF TEXAS,
L.L.C.

 

 

 

By:

K. Hovnanian Homes - DFW, L.L.C., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

By:

K. Hovnanian Holdings NJ, L.L.C., as the sole
member of the foregoing limited liability
company.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 47 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

 

 

BUILDER SERVICES NY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT
HAMPTONBURGH, L.L.C.

 

 

 

By:

K. Hovnanian at Northern Westchester, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN DELAWARE ACQUISITIONS, L.L.C.

 

 

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

 

 

K. HOVNANIAN HOMES AT NASSAU GROVE, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Delaware, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 48 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN AT MENIFEE VALLEY
CONDOMINIUMS, L.L.C.

 

 

 

 

By:

K. Hovnanian’s Four Seasons At Menifee Valley, L.L.C.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF NORTH
CAROLINA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of North Carolina, Inc., as
the sole member of the foregoing limited liability
company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 49 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT BAILEY’S GLENN, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT OLDE LIBERTY, L.L.C.

 

 

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

 

 

 

By:

K. Hovnanian Homes of North Carolina, Inc. as the sole
member of the foregoing limited liability companies

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 50 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

 

K. HOVNANIAN HOMES OF INDIANA,
L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Indiana, Inc., as the sole member of the foregoing
limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

 

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR
SERVICES OF KENTUCKY, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Kentucky, Inc., as the
sole member of the foregoing limited liability
companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 51 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN CONNECTICUT ACQUISITIONS, L.L.C.

 

 

 

 

By:

K. Hovnanian Developments of Connecticut, Inc., as the
sole member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Illinois, Inc., as the sole
member of the foregoing limited liability company.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

HOVNANIAN LAND INVESTMENT GROUP OF GEORGIA,
L.L.C

 

 

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

 

 

By:

K. Hovnanian Developments of Georgia, Inc., as the sole
member of each of the foregoing limited liability
companies.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 52 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

WESTMINSTER HOMES OF ALABAMA, L.L.C.

 

 

 

WESTMINSTER HOMES OF MISSISSIPPI, L.L.C.

 

 

 

By:

Washington Homes, Inc., as sole member of each of the
foregoing limited liability companies.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

 

 

 

 

K. HOVNANIAN AT EWING, L.L.C.

 

 

 

 

By:

K. Hovnanian at Lakewood, Inc., as sole
member of the foregoing limited liability
company

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Kevin C. Hake

 

 

 

 

Senior Vice-President — Finance and
Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

Peter S. Reinhart

 

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 53 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

K. HOVNANIAN POLAND, SP. Z.O.O.

 

 

 

By:

Hovnanian Enterprises, Inc., as member.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

         AND

 

 

 

 

 

By:

K. Hovnanian International, Inc., as member.

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE 54 OF 54 TO THE SECOND LIEN PLEDGE AGREEMENT]

 

 

 

M&M INVESTMENTS, L.P.

 

 

 

By:

The Matzel & Mumford Organization, Inc., as general
partner of the foregoing limited partnership.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Kevin C. Hake

 

 

 

Senior Vice-President — Finance and Treasurer

 

 

 

 

 

 

Attest:

 

 

 

 

Peter S. Reinhart

 

 

 

Secretary

 

 

 

 

 

 

 

 

 

Address for Notices for each of the foregoing Pledgors:

 

 

 

c/o K. Hovnanian Enterprises, Inc.

 

110 West Front St., P.O. Box 500

 

Red Bank, NJ 07701

 

Attention: Kevin C. Hake

 

Telephone: (732) 747-7800

 

Telecopy: (732) 747-6835

 

--------------------------------------------------------------------------------


 

SCHEDULE A

TO

PLEDGE AGREEMENT

 

 

 

Entity Name

 

State of
Formation

 

Members

LLC

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT HAWTHORNE, L.L.C

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT LONG BRANCH I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

 

A-1

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

State of
Formation

 

Members

LLC

 

K. HOVNANIAN AT MANALAPAN III, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MANSFIELD I, LLC

 

DE

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MONROE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT NORTH BERGEN, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT NORTH CALDWELL, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT READINGTON II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT RED BANK, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT SMITHVILLE III, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT SOMERS POINT, LLC

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT TEANECK, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

FL

 

Hovnanian Developments of Florida, Inc.

 

A-2

--------------------------------------------------------------------------------


 

 

 

Entity Name

 

State of
Formation

 

Members

LLC

 

K. HOVNANIAN CHESTERFIELD INVESTMENT, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

PA

 

K. Hovnanian at Perkiomen II, Inc.

LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

AZ

 

K. Hovnanian Developments of Arizona, Inc.

LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.

 

AZ

 

K. Hovnanian Developments of Arizona, Inc.

LLC

 

K. HOVNANIAN HOLDINGS NJ, LLC

 

NJ

 

K. Hovnanian Developments of New Jersey, Inc.

LLC

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

NJ

 

K. Hovnanian Holdings NJ, L.L.C.

LLC

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

LLC

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

PA

 

K. Hovnanian Companies of Pennsylvania, Inc.

LLC

 

K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C

 

MI

 

K. Hovnanian Developments of Michigan, Inc.

LLC

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

WV

 

K. Hovnanian Developments of West Virginia, Inc.

LLC

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

OH

 

K. Hovnanian Developments of Ohio, Inc.

LLC

 

K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.

 

MN

 

K. Hovnanian Developments of Minnesota, Inc.

LLC

 

M&M AT CHESTERFIELD, LLC

 

NJ

 

The Matzel & Mumford Organization, Inc.

LLC

 

M&M AT TAMARACK HOLLOW, L.L.C.

 

NJ

 

M&M Investments, L.P.

 

A-3

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Actions to Perfect

 

1.               With respect to each Pledgor organized under the laws of the
state of Alabama as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Alabama Secretary of State.

 

2.               With respect to each Pledgor organized under the laws of the
state of Arizona as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Arizona Secretary of State.

 

3.               With respect to each Pledgor organized under the laws of the
state of California as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the California Secretary of State.

 

4.               With respect to each Pledgor organized under the laws of the
state of Connecticut as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral the Connecticut Secretary of State.

 

5.               With respect to each Pledgor organized under the laws of the
state of Delaware as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Delaware Secretary of State.

 

6.               With respect to each Pledgor organized under the laws of the
District of Columbia as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the District of Columbia Recorder of
Deeds.

 

7.               With respect to each Pledgor organized under the laws of the
state of Florida as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Florida Secured Transaction Registry.

 

8.               With respect to each Pledgor organized under the laws of the
state of Georgia as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Office of the Clerk of Superior Court
of any County of Georgia.

 

9.               With respect to each Pledgor organized under the laws of the
state of Illinois as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Illinois Secretary of State.

 

10.         With respect to each Pledgor organized under the laws of the state
of Indiana as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Indiana Secretary of State.

 

11.         With respect to each Pledgor organized under the laws of the state
of Kentucky as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing

 

B-1

--------------------------------------------------------------------------------


 

Statement that reasonably identifies the Pledged Collateral with the Kentucky
Secretary of State.

 

12.         With respect to each Pledgor organized under the laws of the state
of Maryland as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Maryland State Department of Assessments and
Taxation.

 

13.         With respect to each Pledgor organized under the laws of the state
of Michigan as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Michigan Secretary of State.

 

14.         With respect to each Pledgor organized under the laws of the state
of Minnesota as identified on Schedule D of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Minnesota Secretary of State.

 

15.         With respect to each Pledgor organized under the laws of the state
of Mississippi as identified on Schedule D of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Mississippi Secretary of State.

 

16.         With respect to each Pledgor organized under the laws of the state
of New Jersey as identified on Schedule D of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New Jersey Division of Commercial Recording.

 

17.         With respect to each Pledgor organized under the laws of the state
of New York as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New York Secretary of State.

 

18.         With respect to each Pledgor organized under the laws of the state
of North Carolina as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the North Carolina Secretary of State.

 

19.         With respect to each Pledgor organized under the laws of the state
of Ohio as identified on Schedule D of the Security Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Ohio Secretary of State.

 

20.         With respect to each Pledgor organized under the laws of the state
of Pennsylvania as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Pennsylvania Secretary of the
Commonwealth.

 

21.         With respect to each Pledgor organized under the laws of the state
of South Carolina as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the South Carolina Secretary of State.

 

22.         With respect to each Pledgor organized under the laws of the state
of Tennessee as identified on Schedule D of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Tennessee Secretary of State.

 

23.         With respect to each Pledgor organized under the laws of the state
of Texas as identified on Schedule D of the Security Agreement, the filing of a
Uniform Commercial Code Financing Statement that

 

B-2

--------------------------------------------------------------------------------


 

reasonably identifies the Pledged Collateral with the Texas Secretary of State.

 

24.         With respect to each Pledgor organized under the laws of the state
of Virginia as identified on Schedule D of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Virginia State Corporation Commission.

 

25.         With respect to each Pledgor organized under the laws of the state
of West Virginia as identified on Schedule D of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the West Virginia Secretary of State.

 

26.         With respect to the Pledged Collateral constituting certificated
securities, delivery of the certificates representing such Pledged Collateral to
the Perfection Agent in registered form, indorsed in blank, by an effective
endorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement.

 

B-3

--------------------------------------------------------------------------------